DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The restriction requirement was discussed in a previous interview with applicant’s representative where it was agreed that the elected species for Group a (the occlusive device) would be Fig. 41 which shows the first expandable member and Fig. 12h for the second expandable member. Therefore it was agreed that the elected species has the second expandable member as being a coil (Fig. 12h) and not a spherical shape. With respect to the election of Group b (the interlocking configuration of the second expandable members), it was agreed that the examiner will withdraw this election requirement with the condition that if introduced in the claims an election must be made on Group b. Regarding the election of Group c (delivery device), the applicant provisionally elected Species E (Fig.34).
Applicant's election with traverse of Group A Species 19 (Fig. 12h) and Species 45 (Fig. 41) in the reply filed on 5/10/22 is acknowledged.  The traversal is on the ground(s) that the device of Fig. 41 can be used with the coil of Fig. 19.  As discussed in the interview, the examiner agreed to include the two species together where it was clarified that Fig. 41 which shows the first expandable member and Fig. 12h for the second expandable member. Therefore it was agreed that the elected species has the second expandable member as being a coil (Fig. 12h) and not a spherical shape.
The requirement is still deemed proper and is therefore made FINAL.
With respect to election of Group B as stated in the reply filed on 5/10/22 is acknowledged, as agreed to in the interview, the examiner will withdraw this election requirement with the condition that if introduced in the claims an election must be made on Group b.
Applicant's election with traverse of Group C Species E (Fig. 34) in the reply filed on 5/10/22 is acknowledged.  The traversal is on the ground(s) that Fig. 34 is not mutually exclusive to the device of Fig. 22-25. The examiner agrees and will examine Fig. 22-25 and 34 as one species. 
Claims 26, 27, 29, 30, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/22.
Claims 26 and 39 recite that the open-end self-seals, this limitation is not found in the elected species, it is found in Fig. 52 which is a non-elected species. 
Claim 27 recites that the first expandable component has a channel, this limitation is not found in the elected species, it is found in Fig. 10-11 which are non-elected species. 
Claim 29 recites that the first expandable component is spherical, this limitation is not found in the elected species, it is found in other species such as in Fig. 47-49 which are non-elected species. 
Claim 30 recites that the first expandable component is a spheroid shape, this limitation is not found in the elected species, hence it is withdrawn from consideration.

Specification
The disclosure is objected to because of the following informalities: On paragraph [0001] the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 28 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “substantially hemispherical” is indefinite since it could be anything bigger or smaller than half a sphere. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Teoh et al. (2006/0028209).
Teoh discloses the following claimed limitations:
Claim 21: A method for treatment of an aneurysm, comprising: intravascularly delivering a first expandable component (90) to a cavity of the aneurysm (Fig. 7a-c and [0054-55]); expanding the first expandable component in the aneurysm cavity via introduction of fluid to the first expandable component (Fig. 7a-c and [0055] where the device is expanded by the introduction of a warm bolus of fluid), wherein at least a portion of the first expandable component contacts an inner surface of the aneurysm wall (Fig. 7c where it is contacting the distal portion); and positioning a second expandable component (embolics can be delivered through catheter 96 or catheter 93 as stated in [0055] where embolics includes embolic coils, liquid embolics, or other embolic material as stated in [0040] and coils as used in [0065]) between the first expandable component and the aneurysm wall (Fig. 7a-c and [0055] where embolics can be delivered through catheter 96 or catheter 93), the second expandable component comprising a coil (where embolics includes coils as stated in [0040] and [0065]).
Claim 22: Further comprising positioning the second component between the first expandable component and the dome of the aneurysm (Fig. 7c and [0055] where the embolic material would spread as the arrows seen in Fig, 7c and would be between the tissue and the component).
Claim 23: Further comprising positioning an open end (end where the catheter 93 entered as seen in Fig. 7c) of the first expandable component at the neck of the aneurysm (Fig. 7c).
Claim 24: Further comprising delivering a liquid material (saline is injected as stated in [0055]) to an interior portion of the first expandable component ([0055]).
Claim 25: Further comprising inserting a catheter (93) into an open end of the first expandable component (Fig. 7c and [0055])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 28, 31-38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepetka et al. (2008/0281350) in view of Teoh et al. (2006/0028209).
Sepetka discloses the following claimed limitations:
Claim 21: A method for treatment of an aneurysm (Fig. 3a-e and [00185-191]), comprising: intravascularly delivering a first expandable component (200) to a cavity of the aneurysm (Fig. 3a-c and [00185-189]); expanding the first expandable component in the aneurysm cavity (Fig. 3a-c and [00185-189]), wherein at least a portion of the first expandable component contacts an inner surface of the aneurysm wall (Fig. 3c-e); and positioning a second expandable component (215) between the first expandable component and the aneurysm wall (Fig. 3d-e and [0190-191]), the second expandable component comprising a coil (Fig. 3e and [0190]).
Claim 22: Further comprising positioning the second component between the first expandable component and the dome of the aneurysm (Fig. 3d and e). 
Claim 23: Further comprising positioning an open end (opening where catheter 205 enters as seen in Fig. 3c-e) of the first expandable component at the neck of the aneurysm (Fig. 3c-e).
Claim 25: Further comprising inserting a catheter (205) into an open end (opening where catheter 205 enters as seen in Fig. 3c-e) of the first expandable component (Fig. 3c-e).
Claim 28: Wherein the first expandable component is substantially hemispherical in an expanded state (Fig. 3c-e).
Claim 31: Wherein the first expandable component forms a hollow body (Fig. 3c-d) in an expanded state (Fig. 3c-d), the hollow body defining a cavity (Fig. 3c-d).
Claim 32: Wherein the first expandable component has an aperture (opening where catheter 205 enters as seen in Fig. 3c-e) in communication with the cavity (Fig. 3c-e).
Claim 33: Further comprising positioning the first expandable component across the neck of the aneurysm with the aperture being accessible through the neck (Fig. 3a-e).
Claim 34: Wherein the second expandable component is advanced through the aperture (Fig. 3d-e and [0190-191]). 
Claims 35, 38, and 40: All the limitations of claims 35, 38, and 40 have been recited in the claims above.
Claim 36: Wherein the framing device includes stainless steel, nitinol, and/or cobalt chromium ([0189])
Sepetka  teaches all the claimed limitations discussed above however, Sepetka does not disclose that the expansion of the first expandable component is performed by delivering a liquid material to an interior portion of the first expandable component.
Teoh discloses discloses all the limitations discussed above (see 102 rejection) including expanding the first expandable component in the aneurysm cavity via introduction of fluid to the first expandable component (Fig. 7a-c and [0055] where the device is expanded by the introduction of a warm bolus of fluid) and further comprising delivering a liquid material (saline is injected as stated in [0055]) to an interior portion of the first expandable component ([0055]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Sepetka with a first expandable component which expands by delivering a liquid to it in view of the teachings of Teoh, in order to enhances the ability to place the device quickly and accurately because it would allow the frame arms to be held in their low profile position during delivery which reduces the tendency of the of the arms to "pop" or "spring" open and thus reduces the friction within catheter ([0055]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art all teach a method of closing an aneurysm by using two components. It appears to the examiner that the prior art of record when considered alone or in combination teaches all the claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771